          Case 1:19-cr-00592-LGS Document 56 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                                 Plaintiff,
                                                                  19 Crim. 592 (LGS)
                     -against-
                                                                        ORDER
 PARFAIT MUTIMURA,

                                 Defendants.

Lorna G. Schofield, United States District Judge:

       WHEREAS, incarcerated pro se Defendant filed a request for sentence reduction to home

confinement in light of risks associated with the COVID-19 pandemic, namely: (1) alleged

unsanitary conditions at his detention facility; (2) a lack of social distancing in his dormitory; (3)

inadequate medical care and (4) underlying health conditions (Dkt. No. 55). Construing pro se

Defendant’s pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpreting

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006), Defendant seeks compassionate release due to the risks of COVID-

19. It is hereby

       ORDERED that by March 1, 2021, the Government shall (1) file a response to

Defendant’s request at Docket No. 55 in accordance with the Individual Rules and (2) email

Defendant’s BOP medical records to the chambers email address.

       The Clerk of Court is respectfully directed to mail a copy of this Order to pro se

Defendant.

Dated: February 17, 2021
       New York, New York
